 1 ROBBINS ARROYO LLP
   BRIAN J. ROBBINS (190264)
 2 KEVIN A. SEELY (199982)
   ASHLEY R. RIFKIN (246602)
 3 STEVEN M. MCKANY (271405)
   5040 Shoreham Place
 4 San Diego, CA 92122

 5 Telephone: (619) 525-3990
   Facsimile: (619) 525-3991
 6 E-mail: brobbins@robbinsarroyo.com
           kseely@robbinsarroyo.com
 7         arifkin@robbinsarroyo.com
           smckany@robbinsarroyo.com
 8
   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 9 REBECCA A. PETERSON (241858)
   ROBERT K. SHELQUIST(pro hac vice)
10 100 Washington Avenue South, Suite 2200
   Minneapolis, MN 55401
11
   Telephone: (612) 339-6900
12 Facsimile: (612) 339-0981
   E-mail: rapeterson@locklaw.com
13         rkshelquist@locklaw.com

14 Attorneys for Plaintiff

15 [Additional Counsel on Signature Page]

16                            UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION
19   DANIEL ZEIGER, Individually and on Behalf   )   Case No. 3:17-cv-04056-WHO
     of All Others Similarly Situated,           )
20                                               )   CLASS ACTION
                                 Plaintiff,      )
21           v.                                  )
                                                 )   STIPULATED MOTION AND
22   WELLPET LLC, a Delaware corporation,        )   [PROPOSED] ORDER MODIFYING
                                                 )   BRIEFING SCHEDULE ON
23                               Defendant.      )   DEFENDANT'S MOTION TO STRIKE
                                                 )   ERRATA SHEET CHANGES
24                                               )
                                                 )
25                                               )
                                                 )   Judge: Hon. William H. Orrick
26
27

28                                         -1-
                   STIPULATED MOTION MODIFYING BRIEFING SCHEDULE
                               Case No. 3:17-cv-04056-WHO
 1          WHEREAS, Defendant WellPet LLC ("Defendant") filed a Motion to Strike Errata Sheet

 2 Changes to Plaintiff Daniel Zeiger's July 27, 2018 Deposition (the "Motion to Strike") on March

 3 22, 2019. See ECF No. 114.

 4          WHEREAS, a hearing on the Motion to Strike is set for May 8, 2019. Pursuant to Civil

 5 L.R. 7-3(a), Plaintiff Daniel Zeiger's ("Plaintiff") response to the Motion to Strike is currently due

 6 April 5, 2019.

 7          WHEREAS, Plaintiff's counsel has conferred with counsel for Defendant, who has agreed

 8 to an extension of seven (7) days for Plaintiff to respond to the Motion to Strike, thereby also

 9 extending Defendant's deadline to file a reply in support of the Motion to Strike by seven (7) days;

10 therefore,

11          IT IS HEREBY STIPUALTED AND AGREED, by the undersigned counsel on behalf of

12 the parties pursuant to Civil L.R. 6-2 that the deadline to oppose the Motion to Strike shall be

13 extended to April 12, 2019. The deadline to reply shall be extended to April 19, 2019.

14 Stipulated to and dated this 4th day of April, 2019.

15                                                Respectfully submitted,

16 Dated: April 4, 2019                           ROBBINS ARROYO LLP
                                                  BRIAN J. ROBBINS
17                                                KEVIN A. SEELY
                                                  ASHLEY R. RIFKIN
18                                                STEVEN M. MCKANY
19                                                /s/ Steven M. McKany
                                                                STEVEN M. MCKANY
20
                                                  5040 Shoreham Place
21                                                San Diego, CA 92122
                                                  Telephone: (619) 525-3990
22                                                Facsimile: (619) 525-3991
                                                  E-mail: brobbins@robbinsarroyo.com
23                                                        kseely@robbinsarroyo.com
                                                          arifkin@robbinsarroyo.com
24                                                        smckany@robbinsarroyo.com
25                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                          ROBERT K. SHELQUIST (pro hac vice)
26                                        REBECCA A. PETERSON
                                          100 Washington Avenue South, Suite 2200
27                                        Minneapolis, MN 55401
                                          Telephone: (612) 339-6900
28
                                            -2-
                    STIPULATED MOTION MODIFYING BRIEFING SCHEDULE
                                Case No. 3:17-cv-04056-WHO
                                        Facsimile: (612) 339-0981
 1                                      E-mail: rkshelquist@locklaw.com
                                                rapeterson@locklaw.com
 2
                                        GUSTAFSON GLUEK, PLLC
 3                                      DANIEL E. GUSTAFSON (pro hac vice)
                                        JOSEPH C. BOURNE (308196)
 4                                      DANIEL J. NORDIN (pro hac vice)
                                        CATHERINE K. SMITH (pro hac vice)
 5                                      RAINA C. BORRELLI (pro hac vice)
                                        Canadian Pacific Plaza
 6                                      120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
 7                                      Telephone: (612) 333-8844
                                        Facsimile: (612) 339-6622
 8                                      E-mail: dgustafson@gustafsongluek.com
                                                jbourne@gustafsongluek.com
 9                                              dnordin@gustafsongluek.com
                                                csmith@ gustafsongluek.com
10                                              rborrelli@gustafsongluek.com
11                                      CUNEO GILBERT & LADUCA, LLP
                                        CHARLES LADUCA (pro hac vice)
12                                      KATHERINE VAN DYCK (pro hac vice)
                                        4725 Wisconsin Ave NW, Suite 200
13                                      Washington, DC 20016
                                        Telephone: 202-789-3960
14                                      Facsimile: 202-789-1813
                                        E-mail: kvandyck@cuneolaw.com
15                                              charles@cuneolaw.com
16                                      LITE DEPALMA GREENBERG, LLC
                                        JOSEPH J. DEPALMA (pro hac vice)
17                                      SUSANA CRUZ HODGE (pro hac vice)
                                        570 Broad Street, Suite 1201
18                                      Newark, NJ 07102
                                        Telephone: (973) 623-3000
19                                      E-mail: jdepalma@litedepalma.com
                                                scruzhodge@litedepalma.com
20
                                        Attorneys for Plaintiff Daniel Zeiger
21
     Dated: April 4, 2019               SHOOK, HARDY & BACON L.L.P.
22                                      JOAN R. CAMAGONG
                                        AMIR NASSIHI
23

24                                      /s/ Amir Nassihi
                                                           AMIR NASSIHI
25
                                         One Montgomery, Suite 2700
26                                       San Francisco, CA 94104-4505
                                         Telephone: (415) 544-1900
27                                       Facsimile: (415) 391-0291
                                         E-mail: jcamagong@shb.com
28
                                           -3-
                   STIPULATED MOTION MODIFYING BRIEFING SCHEDULE
                               Case No. 3:17-cv-04056-WHO
                                            anassihi@shb.com
 1
                                     Attorneys for Defendant WellPet LLC
 2
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     Dated:   April 9, 2019
 5                                         HONORABLE WILLIAM H. ORRICK
 6                                         UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          -4-
                  STIPULATED MOTION MODIFYING BRIEFING SCHEDULE
                              Case No. 3:17-cv-04056-WHO
 1
                 CERTIFICATION OF COMPLIANCE WITH N.D. Cal L.R. 5-1(i)(3)
 2
            I hereby certify that pursuant to N.D. Cal. L.R. 5-1(i)(3), I have obtained the authorization
 3
     from the above signatories to file the above-referenced document, and that the above signatories
 4
     concur in the filing's content.
 5
            I certify under penalty of perjury under the laws of the United States of America that the
 6
     foregoing is true and correct.
 7
      Dated: April 4, 2019                             /s/ Steven M. McKany
 8                                                     Steven M. McKany
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                             -5-
                     STIPULATED MOTION MODIFYING BRIEFING SCHEDULE
                                 Case No. 3:17-cv-04056-WHO
